Citation Nr: 1535649	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation higher than 20 percent for bilateral hearing loss.

2. Entitlement to an effective date prior to January 3, 2007 for the award of  service connection for bilateral hearing loss.

3. Entitlement to an effective date prior to January 3, 2007 for the award of service connection for tinnitus, to include whether a prior rating decision was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted entitlement to service connection for a bilateral hearing loss, and tinnitus.  The Veteran appealed initial assigned rating for bilateral hearing loss, and the assigned effective date for each disorder.  A July 2015 Travel Board hearing was scheduled, but the Veteran cancelled in advance.

The Board amends the claim of entitlement to an earlier effective date for grant of service connection for tinnitus in light of the representative's argument that a prior rating decision "denying service connection for tinnitus" was "clearly and unmistakably erroneous."  As the claim of clearly and unmistakable error has yet to be addressed by the RO further development as outlined below is required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the veteran has been prejudiced).

A nearly identical theory of clear and unmistakable error is averred with regard to a prior May 2003 Board decision which declined to grant entitlement to service connection for bilateral hearing loss.  The grounds stated by the representative, however, are neither specific nor are specified at length, and they do not articulate how, in primary part, that had the correct decision been made (i.e., reopening, and grant of underlying benefit sought) then service connection would have been assigned.  Given that a claim of clear and unmistakable error in a Board decision must be pled with specificity the Board will not review whether the May 2003 Board decision was clearly and unmistakably erroneous.  Still, on remand, should the representative wish to file a motion for revision of a Board decision based on clear and unmistakable error which complies with the Board's Rules of Practice he is free to do so.  See 38 C.F.R. § 20.1400 et seq. (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pertaining first to claim of entitlement to an increased evaluation for bilateral hearing loss, the Veteran last underwent VA Compensation examination in April 2015.  The Veteran's attorney, however, maintains that a more severe depiction of hearing loss is available by January 2015 VA audiological evaluation, directly as it pertains to having had lower speech discrimination scores; unfortunately, the January 2015 evaluation was not conducted with benefit of a Maryland CNC word test, required pursuant to applicable rating criteria.  See 38 C.F.R. § 3.385.  What remains are the April 2015 VA examination test results.  However, according to the representative the April 2015 test was erroneously completed while the Veteran was wearing a hearing aid, with demonstrable effect.  As the examination report is not clear on this point a new examination will be ordered.

The representative's January 2015 correspondence denotes that the Veteran may still want a hearing before a Decision Review Officer.  Hence, appropriate action is in order.  

Finally, as to whether there was clear and unmistakable error in a prior rating decision the Veteran's attorney references a prior denial of service connection for tinnitus in 1974.  Elsewhere the purported denial occurred in 1973.  In any event there is no rating decision in the Veteran's electronic case file reflecting a denial of entitlement to service connection for tinnitus in either year.  Hence, the representative is to clarify his argument with specificity and to provide a copy of the rating decision in question which is alleged to have been clearly and unmistakably erroneous.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file.  In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss.  The examiner must be sure to address the applicable rating criteria.  The examiner must ensure that the examination is conducted without the appellant using hearing aids.  A complete rationale for any opinions expressed must be provided.

2.  The RO should invite the representative to clarify with precision the rating decision which he believes was clearly and unmistakably erroneous in denying entitlement to service connection for tinnitus.  If available the representative should provide a copy of that rating decision.  The representative should further present pleadings which fully address the basis for a claim of clear and unmistakable error in any prior rating decision which is identified with specificity. 

3.  If any claim remains denied, and if appropriate under the rules governing hearings conducted by a decision review officer appropriate action should be taken to afford the appellant a hearing at the RO by regional office personnel.

4.  The RO should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5.  Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

